NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 16a0431n.06

                                           No. 16-5146


                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                               Jul 28, 2016
                                                                              DEBORAH S. HUNT, Clerk
FRANK DOOLEY, JR.,                                       )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
COMMISSIONER OF SOCIAL SECURITY,                         )      COURT FOR THE WESTERN
                                                         )      DISTRICT OF TENNESSEE
       Defendant-Appellee.                               )
                                                         )
                                                         )



BEFORE:        SUHRHEINRICH, ROGERS, and GRIFFIN, Circuit Judges.

       ROGERS, Circuit Judge.        Frank Dooley, Jr. appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of Dooley’s request for social security

disability benefits.   Dooley contends that the administrative law judge (“ALJ”) erred in

concluding that Dooley’s subjective complaints were not fully consistent with the record.

Dooley also argues that the ALJ gave insufficient weight to a consultative examiner’s opinion

that Dooley had significant limitations on his ability to sit, stand, and walk. The ALJ applied the

correct legal standards in reaching his decision, and substantial evidence supports his

conclusions that Dooley’s statements about his symptoms were not fully consistent with the

record and that the consultative examiner’s opinion was vague and unsupported by the doctor’s

own examination notes. Dooley’s arguments therefore do not provide a basis for relief.
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


       Dooley was born on October 3, 1962. He has a GED and has engaged in past relevant

work as a forklift driver, a gate guard, and a delivery driver. He had a job as a delivery driver

until September 2011, when he lost his driver’s license. In April 2012, Dooley applied for social

security disability insurance benefits and supplemental security income benefits. Dooley alleged

that his disability began on September 18, 2011.

       In December 2008, prior to his alleged onset date, Dooley was in a car accident.

Although Dooley had several spinal fractures, his condition was largely stable and his injuries

did not require admission to the hospital. In August 2009, Dooley’s doctor placed him at

“maximum medical improvement,” with no working restrictions.

       During the next couple of years, however, Dooley continued to suffer from pain and other

health issues. During this time, Dooley sought medical treatment for pain in his right hip and

leg. Dooley was also diagnosed with sciatica, diabetes, and severe obstructive sleep apnea.

Sciatica is a “syndrome characterized by pain radiating from the back into the buttock and along

the posterior or lateral aspect of the lower limb.” Dorland’s Illustrated Medical Dictionary 1678

(32d ed. 2012). Dooley also began seeking treatment for his diabetes at the Church Health

Center, a low-cost medical clinic.

       After his alleged disability onset date on September 18, 2011, Dooley continued to

receive medical treatment from the Church Health Center. From June 2012 to February 2013, he

returned periodically to the clinic, seeking treatment for his diabetes, hypertension, depression,

testicular problems, possible diabetic neuropathy, a sinus infection, pain in his left wrist, high

sugar intake in his diet, and a scrotal abscess. Dooley’s treatment notes stated that he was obese

and had hypertension, a depressive disorder, and uncontrolled diabetes. He was instructed to




                                               -2-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


check his blood sugar levels and encouraged to engage in regular exercise, eat a healthy diet, and

lose weight.

       In July 2012, Dooley underwent a consultative examination with Dr. Linda Yates. Dr.

Yates noted that Dooley “was able to get up and walk across the room without any difficulty,”

did not limp, and “could tandem gait, heel gait, toe gait, and stand alone on either foot.” Dooley

had full active range of motion of his cervical spine, both shoulders, both elbows, both ankles,

and both hips, as well as full strength in all four of his extremities. Dooley complained of some

right thigh pain during his examination. Dr. Yates noted that Dooley had lumbar pain radiating

into his buttocks. Dr. Yates opined that Dooley could sit for four to six hours in an eight-hour

day for one-hour durations and could stand and walk for two to three hours in an eight-hour day

for twenty-minute durations. Dr. Yates also stated that Dooley could perform “[n]o climbing”

and “[n]o excessive bending, kneeling or squatting secondary to his knees and back.”

       Later in July 2012, Dooley underwent a consultative psychological examination with Dr.

Carl E. Gilleylen. Dooley told Dr. Gilleylen that he was depressed and that he took Prozac.

Dooley also described his daily activities to Dr. Gilleylen, stating that he could manage his own

finances, prepare “elaborate” meals, wash dishes, and push a lawnmower if he took a break

“every few yards,” but could not mop or sweep. Dr. Gilleylen diagnosed Dooley with depressive

disorder with mixed anxiety and depressive symptoms.

       In September 2013, Dooley was a driver in an automobile accident. He received medical

treatment at the Saint Francis Hospital, where he was diagnosed with a cervical sprain, an ankle

sprain, and a foot contusion. An x-ray of his cervical spine indicated that although Dooley had

no fractures, destructive lesions, or soft tissue swelling, Dooley had chronic spondylosis.

Cervical spondylosis is a “degenerative joint disease affecting the cervical vertebrae,



                                               -3-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


intervertebral disks, and surrounding ligaments and connective tissue, sometimes with pain or

paresthesia radiating along the upper limbs as a result of pressure on the nerve roots.” Dorland’s

Illustrated Medical Dictionary at 1754. Dooley was discharged in a stable condition with a

prescription for pain medication.

        Following the denial of his application for social security and supplemental security

income disability benefits, Dooley requested a hearing before an ALJ. At the hearing, Dooley

testified that he stopped working in September 2011 due to complications from his sleep apnea

and back and neck injuries, as well as the loss of his driver’s license.

        Dooley said that he did not have any medical insurance. He obtained his medical care

from the Church Health Center, which charged him $25 to $35 per visit. Dooley could not

afford to pay that much but was able to borrow money from his friends and family to cover the

costs of his visits. Dooley also stated that he had not needed to pay for his insulin for the “past

month” because the clinic had given him a donation.

        Dooley testified he had diabetes, sleep apnea, high blood pressure, depression, arthritis,

and chronic sciatica.    Despite his use of a continuous positive airway pressure (“CPAP”)

machine to treat his sleep apnea, Dooley had difficulty staying awake during the day. Dooley

also said that he took Prozac for his depression but could not afford to see a psychologist or

psychiatrist.

        Dooley testified that although his neck and back caused “constant pain,” Naproxen, an

anti-inflammatory medication, was the only pain medication that he took “regularly.” In the

past, when the pain had become “really severe,” Dooley had occasionally also taken Lortab, a

narcotic medication. Dooley claimed that he could stand for a maximum of fifteen to twenty

minutes at a time and could walk a maximum of a block or a block and a half at a time due to his



                                                 -4-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


pain, weakness, and shortness of breath. He said that he could sit for twenty minutes if he did

not have his legs elevated and could lift twenty-five pounds occasionally and ten or fifteen

pounds more frequently.

       Dooley also testified about his daily activities. He and his estranged wife cared for his

stepdaughter’s children, but the activity level required of Dooley was “minimal” because his

wife cooked and fed the children. Dooley said that although he used to enjoy playing with his

grandson, “[t]hat doesn’t happen anymore.” Dooley also assisted his wife with chores, putting

laundry in the washer, folding clothes, and doing “a little sweeping.” Dooley said that he

smoked a pack of cigarettes every two weeks, but only if someone else would agree to get the

cigarettes for him.

       Describing the circumstances of his September 2013 car accident, Dooley said that

because he did not have a driver’s license, he did not usually drive. However, after he received a

call that no one had come to pick up his six-year-old grandson at school, Dooley took his wife’s

car to make the approximately two-mile trip to the school. During his drive home from the

school, Dooley rear-ended another vehicle, perhaps because he had fallen asleep while driving.

       In a written decision issued in January 2014, the ALJ concluded that Dooley was not

disabled. The ALJ determined that Dooley suffered from “the following severe combination of

impairments: hypertension, diabetes, obesity, disorders of the back and neck, osteoarthritis,

obstructive sleep apnea, affective disorder, and anxiety disorder.” The ALJ reasoned that the

combination of these impairments, although significantly limiting Dooley’s ability to perform

basic work activities, did not meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.




                                               -5-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


       Considering Dooley’s residual functional capacity (“RFC”) to perform “physical and

mental work activities on a sustained basis despite limitations from his impairments,” the ALJ

determined that Dooley could “frequently climb ramps/stairs, and frequently balance, stoop,

kneel, crouch, and crawl.” He was also “able to understand, remember, and carry out simple and

detailed instructions; use judgment; relate to supervisors, coworkers, and usual work situations[;

and was] able to deal with occasional changes in a routine work setting.” The ALJ concluded

that Dooley had the RFC “to perform medium work as defined in 20 [C.F.R. §§] 404.1567(c) and

416.967(c), except he must never climb ladders, ropes, or scaffolds.”

       In making this determination, the ALJ gave “[l]limited weight” to Dr. Yates’s opinion.

The ALJ explained that Dr. Yates’s physical examination of Dooley “was generally benign” and

the doctor’s findings did not support the physical limitations that she imposed on Dooley. Also,

Dr. Yates’s limitation against “‘excessive’ bending, kneeling, or squatting” was “vague and not

objectively measurable.”    The ALJ gave more weight to the opinions of two state-agency

medical consultants. These consultants opined that Dooley was capable of occasionally lifting or

carrying fifty pounds, frequently lifting or carrying twenty-five pounds, and sitting, standing, or

walking for six hours each in an eight-hour workday.

       The ALJ also concluded that Dooley’s statements about “the intensity, persistence and

limiting effects of [his] symptoms [were] not entirely credible.”          Dooley had received

“conservative care for his impairments consisting of narcotics and muscle relaxers” and had not

received “any epidural steroid injections for his complaints of pain” or “participated in physical

therapy.” While Dooley had received medical treatment at the Church Health Center “for

various complaints, his lab results were generally normal, and his medical providers did not

place work-related limitations on [Dooley].” The ALJ acknowledged Dooley’s testimony that he



                                                -6-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


could not afford mental health treatment, but noted that Dooley had never “attempted to avail

himself of no cost to low cost medical providers within his surrounding community.” Further,

Dooley’s cigarette smoking indicated that although he had “at least some money to put towards

his healthcare needs,” instead of trying to obtain more aggressive medical treatment, “he [chose]

to spend his money on items that may further damage his health.”

       The ALJ also observed that Dooley’s daily activities indicated that he could function at

“a greater level” than he had alleged. Dooley was able to “tend to his personal hygiene, make a

sandwich, use the microwave, prepare elaborate meals, wash dishes, sweep, help care for his

grandchildren, take public transportation independently, attend church, handle his finances, do

yard work, play with his grandchildren, wash laundry, and watch television.” These activities

were “representative of an active lifestyle” and “not indicative of a significant restriction of

activities or constriction of interests.” Further, Dooley’s reports to medical providers that he had

stopped driving conflicted with evidence indicating that Dooley sometimes drove.

       Based on Dooley’s RFC, the ALJ determined that Dooley was “capable of performing

[his] past relevant work as a fork lift operator, gate guard, and delivery driver.” The ALJ

therefore concluded that Dooley was not disabled. The Appeals Council denied review, making

the ALJ’s decision the final decision of the Commissioner.

       Dooley sought judicial review of the Commissioner’s decision in federal district court,

arguing that the ALJ should have given more weight to Dr. Yates’s opinion and that the record

did not support the ALJ’s assessment of Dooley’s subjective complaints. The district court

affirmed the Commissioner’s decision.         Dooley v. Colvin, 2:15-cv-02425-cgc, 2015 WL

9077689, at *7 (W.D. Tenn. Dec. 16, 2015). The district court concluded that the ALJ had

“fully” described the support that Dr. Yates provided for her opinion before determining that the



                                                -7-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


doctor’s opinion was “internally inconsistent.” Id. at *4. The district court therefore held that

“the ALJ clearly followed the six-factor test as required by 20 C.F.R. § 404.1527(c) and

§ 416.927(c) in determining the appropriate weight to be assigned to Dr. Yates’s opinion.” Id.

       The district court also held that substantial evidence supported the ALJ’s assessment of

Dooley’s subjective complaints. Id. at *7. Although Dooley claimed that he could not afford

aggressive medical treatment, Dooley received medical treatment from the Church Health Center

and was able to borrow money from his family and friends to pay for health care and to purchase

cigarettes. Id. at *5. The district court held that substantial evidence therefore supported the

ALJ’s conclusion that Dooley’s failure to seek aggressive medical treatment weighed against his

credibility. Id. Further, although the ALJ “could have been more precise as to [Dooley’s]

activities with his grandchildren and his yard work,” substantial evidence supported the ALJ’s

overall conclusion that Dooley’s daily activities indicated that he could function at a greater level

than he alleged. Id. at *6. The record also supported the ALJ’s determination that Dooley

sometimes drove even though he had told his medical providers that he did not drive. Id. at *7.

The district court therefore affirmed the Commissioner’s denial of Dooley’s claim. Id.

       We review de novo the district court’s decision that the Commissioner properly denied

disability benefits to Dooley. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014).

“Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence. The

substantial-evidence standard is met if a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405−06 (6th

Cir. 2009). Dooley argues that the ALJ erred by (1) concluding that Dooley’s testimony about

his pain and other symptoms was less than fully credible and (2) giving insufficient weight to Dr.



                                                -8-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


Yates’s opinion. The ALJ’s determinations with respect to these two issues were supported by

substantial evidence and the ALJ applied the correct legal standards.       Dooley’s arguments

therefore do not provide a basis for relief.

       Dooley contends that the record does not support the ALJ’s decision that Dooley’s

testimony about his pain and other symptoms was less than fully credible. “There is no question

that subjective complaints of a claimant can support a claim for disability, if there is also

objective medical evidence of an underlying medical condition in the record. . . . Nevertheless,

an ALJ is not required to accept a claimant’s subjective complaints and may properly consider

the credibility of a claimant when making a determination of disability.” Jones v. Comm’r of

Soc. Sec., 336 F.3d 469, 475−76 (6th Cir. 2003). “[A]n ALJ’s credibility determinations about

the claimant are to be given great weight, ‘particularly since the ALJ is charged with observing

the claimant’s demeanor and credibility.’ However, they must also be supported by substantial

evidence.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (quoting Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997)).

       Substantial evidence supports the ALJ’s assessment of Dooley’s subjective complaints.

The ALJ concluded that the fact Dooley had received only “conservative care for his

impairments” indicated that his pain and other symptoms were not as severe as he alleged. The

record supports this conclusion. An “individual’s statements may be less credible if the level or

frequency of treatment is inconsistent with the level of complaints.” SSR 96-7p, 1996 WL

374186, at *7 (July 2, 1996).         However, before drawing a negative inference from an

individual’s failure to “seek or pursue regular medical treatment,” the ALJ must consider “any

explanations that the individual may provide, or other information in the case record, that may

explain infrequent or irregular medical visits or failure to seek medical treatment.” Id. For



                                               -9-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


instance, “[t]he individual may be unable to afford treatment and may not have access to free or

low-cost medical services.” Id. at *8.1 Although Dooley claimed that his neck and back caused

him to suffer from “constant pain” and that he had significant walking, standing, and sitting

limitations, Dooley sought little medical treatment to address these complaints following his

alleged disability onset date in September 2011 even though he was able to receive medical

treatment from the Church Health Center. Further, when Dooley did visit the Church Health

Center and other medical providers during this time period, he generally did not complain of

disabling pain and significant walking, standing, and sitting limitations, but instead sought

treatment for his diabetes, hypertension, and other health issues. For instance, when Dooley

visited the Church Health Center in 2012 and 2013, he sought treatment for his diabetes,

hypertension, depression, and other health issues, but did not complain of pain due to his neck or

back or difficulty standing, walking, or sitting. Similarly, when Dooley visited the Saint Francis

Hospital, he sought treatment for pain in his groin, a scrotal abscess, pneumonia, and injuries

following his 2013 car accident.

        Dooley’s medical records from this time period do not indicate that he received any

epidural steroid injections for his pain or participated in physical therapy. Instead, Dooley relied

on narcotic drugs and anti-inflammatory medication to treat his pain. Further, although Dooley

said that he could not afford to see a specialist for mental health treatment, the record does not

indicate that he ever sought mental health treatment from no-cost to low-cost providers within

his community. The ALJ could therefore reasonably conclude that Dooley’s failure to seek more


1
 After the ALJ’s January 2014 decision was issued, the Commissioner issued a new ruling, SSR 16-3p, which
supersedes SSR 96-7p. 2016 WL 1119029 (Mar. 16, 2016). SSR 96-7p “eliminat[es] the use of the term
‘credibility’ from [the Commissioner’s] sub-regulatory policy” in order to “clarify that subjective symptom
evaluation is not an examination of an individual’s character.” Id. at *1. However, SSR 16-3p does not alter the
rule that the ALJ should consider “possible reasons” why a claimant failed to seek medical treatment “consistent
with the degree of his or her complaints” before drawing an adverse inference from the claimant’s lack of medical
treatment. Id. at *8. Accordingly, we need not reach the issue of whether this ruling applies retroactively.

                                                      -10-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


aggressive medical treatment indicated that his pain and other symptoms were not as severe as he

alleged.

       Dooley contends that because “the record reflects” that he had difficulty “affording even

basic primary care, the ALJ should not have drawn an adverse inference from his failure to visit

a specialist or to seek more aggressive treatment options.” This argument fails because Dooley

received medical treatment at the Church Health Center even though he lacked health insurance.

Further, Dooley was able to borrow money from family and friends to pay the $25 to $35 fee that

the clinic charged him for each visit. Dooley also testified that the Church Health Center

continued to treat him even though the clinic was “not supposed to” and that the clinic had

donated Dooley’s insulin costs for his most recent month.        Dooley cites no evidence that

indicates that the Church Health Center was unable or unwilling to provide him with more

aggressive treatment options for his pain and other symptoms.        The ALJ therefore had an

adequate basis for concluding that Dooley’s subjective complaints were not fully consistent with

the record.

       Dooley also contends that the ALJ erred in relying on Dooley’s cigarette smoking as a

factor weighing against his credibility and his complaints of inability to afford medical care.

This contention is unavailing.    Although Dooley testified that he smoked only a pack of

cigarettes every two weeks, when someone else agreed to get the cigarettes for him, Dooley’s

medical records indicate that he might have been able to afford to buy cigarettes more frequently

than he was willing to acknowledge at his hearing. In 2012, Dooley told a medical provider at

the Saint Francis Hospital that he smoked half a pack every day, and Dr. Yates stated that

Dooley smoked four or five cigarettes per day. The ALJ could therefore conclude, consistent




                                              -11-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


with the record, that Dooley’s smoking indicated that he had “least some money to put towards

his healthcare needs.”

        Substantial evidence also supports the ALJ’s conclusion that Dooley’s daily activities

were inconsistent with his alleged limitations. Daily activities are one factor that an ALJ may

consider in evaluating “the intensity and persistence of [a claimant’s] symptoms . . . and

determining the extent to which [these] symptoms limit [the claimant’s] capacity for work.” 20

C.F.R. §§ 404.1529(c)(3)(i); 416.929(c)(3)(i). Dooley’s ability to take public transportation

independently, attend church, care for his grandchildren, prepare elaborate meals, make

sandwiches, do laundry, wash dishes, and tend to his personal hygiene indicates that he was

capable of performing tasks that required some physical exertion. Dooley’s ability to perform

other, less physical activities, such as handling his finances and watching television, also

supports the ALJ’s determination that Dooley’s pain and other symptoms did not significantly

restrict his daily activities.

        Dooley resists this conclusion by contending that “nothing in [his] daily activities”

suggested that he was “capable of performing medium work.” To support this assertion, Dooley

contends that a person who was unable to work would be capable of many of the activities that

the ALJ cited, such as making sandwiches, doing the dishes, and watching television. Dooley

also argues that ALJ erred because he stated that Dooley could play with his grandchildren, do

yard work, and sweep even though Dooley said that he could not play with his grandchildren,

was only able to sweep “a little,” and could only push a lawnmower for a few yards before

taking a break. These arguments are not compelling. It is true that Dooley’s inability to play

with his grandchildren and his limited ability to sweep and do yard work support his allegation

that he had significant sitting, standing, and walking limitations.   However, “if substantial



                                             -12-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


evidence supports the ALJ’s decision, this [c]ourt defers to that finding even if there is

substantial evidence in the record that would have supported an opposite conclusion.” Blakley,

581 F.3d at 406 (internal quotation marks omitted). “This is so because there is a ‘zone of

choice’ within which the Commissioner can act, without fear of court inference.” Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001). As stated above, substantial evidence supports the

ALJ’s overall conclusion that Dooley’s ability to perform a wide variety of daily activities,

“when viewed in conjunction with the other inconsistencies” in the record, indicated that he

could function at a greater level than he alleged.

       Dooley also contends that the ALJ erred in concluding that Dooley’s misleading remarks

about his driving activities indicated that his pain and other symptoms were not as severe as he

alleged. To support this assertion, Dooley argues that he acknowledged that he was the driver in

a 2013 car accident at his hearing, and in any event, his limited driving activities said “little

about his functional abilities.” This argument also fails to warrant reversal. Dooley repeatedly

claimed that he stopped driving due to the loss of his driver’s license in 2011. However, Dooley

was the driver in a motor vehicle collision in 2013 and may also have driven the personal vehicle

that transported him to the Saint Francis Hospital in 2012. It is true that the fact that Dooley

drove on one or two occasions after his alleged disability onset date does not by itself establish

that he had the capacity to do medium work. However, the conflict between his statements that

he no longer drove and the evidence establishing that he did sometimes drive supports the ALJ’s

determination that Dooley’s statements about his physical limitations were not fully consistent

with the record.

       In addition to arguing that the ALJ’s assessment of Dooley’s subjective complaints was

not supported by substantial evidence, Dooley argues that the ALJ gave insufficient weight to the



                                                -13-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


report of the consultative examiner, Dr. Yates. An ALJ must determine how much weight to

give to each of the medical opinions in the record. 20 C.F.R. §§ 404.1527(c), 416.927(c). In

making this determination, the ALJ should consider various factors, including (1) whether the

medical source who provided the opinion has examined the claimant; (2) whether the source

treated the claimant; (3) the amount of relevant evidence the source provided to support the

opinion; (4) the extent to which the opinion is consistent with the record as a whole; (5) whether

the source is a specialist; and (6) any other relevant factors, such as the source’s knowledge of

the Commissioner’s disability programs and the extent to which the source is familiar with the

claimant’s history of treatment. 20 C.F.R. §§ 404.1527(c)(1)−(6); 416.927(c)(1)−(6). Contrary

to Dooley’s contention on appeal, the record supports the ALJ’s decision to give “[l]imited

weight” to Dr. Yates’s opinion.

       Substantial evidence supports the ALJ’s determination that the physical limitations that

Dr. Yates placed on Dooley were vague and unsupported by the “generally benign” clinical signs

and symptoms that Dooley exhibited during his physical examination. During his physical

examination with Dr. Yates, Dooley “was able to get up and walk across the room without any

difficulty” and “had no limp.” Dooley could also “tandem gait, heel gait, toe gait, and stand

alone on either foot,” and he exhibited full active range of motion in his cervical spine, both

ankles, and both hips, and exhibited full motor strength in all four of his extremities. Despite

these examination results, Dr. Yates opined that Dooley could walk and stand for only twenty

minutes at a time, could sit for only one hour at a time, and could not perform any “excessive

bending, kneeling, or squatting.” Dr. Yates did not explain why she had chosen such restrictive

limitations for Dooley or quantify the amount of time that he could spend bending, kneeling, or




                                              -14-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


squatting. The record therefore supports the ALJ’s conclusion that the physical limitations that

Dr. Yates placed on Dooley were vague and unsupported by the doctor’s own examination notes.

       Dooley contends that the ALJ should have given more weight to Dr. Yates’s opinion

because Dr. Yates observed that Dooley had lumbar pain radiating down his right leg and

because Dooley’s other treatment notes support his claim that his lower back pain radiated to

both of his legs.   These arguments fail because the evidence that Dooley cites, although

providing some support for the physical limitations that Dr. Yates imposed on Dooley, does not

establish that the ALJ lacked substantial evidence for concluding that Dr. Yates’s opinion was

internally inconsistent. Dooley also claims that his ability to “ambulate a few steps” in Dr.

Yates’s office does not establish that he could stand and walk for six hours in an eight-hour

workday, but it was reasonable for the ALJ to conclude that Dooley’s apparent ability to walk

without difficulty during his physical examination contradicted Dr. Yates’s opinion that Dooley

was only able to walk for twenty minutes at a time.

       Dooley also contends that to the extent the ALJ was unclear about the basis for Dr.

Yates’s opinion, the ALJ should have contacted Dr. Yates for clarification instead of according

her opinion limited weight. This argument fails because, under the regulations, the agency will

recontact a consultative examiner for clarification when the examiner’s report is “inadequate or

incomplete.” 20 C.F.R. § 404.1519p(b). Dr. Yates’s report, although inconsistent with the

clinical signs and symptoms that Dooley exhibited during his physical examination, was not

inadequate or incomplete. The agency in reviewing a consultative examiner’s report considers

whether it provides “evidence which serves as an adequate basis for decisionmaking in terms of

the impairment it assesses.” 20 C.F.R. § 404.1519p(a)(1). As explained above, the information

that Dr. Yates’s report included about the “generally benign” results of Dooley’s physical



                                              -15-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


examination provided the ALJ with an adequate basis to give limited weight to Dr. Yates’s

assessment of Dooley’s physical functioning. Further, although Dr. Yates failed to clarify her

limitation against “excessive” bending, kneeling, or squatting, this failure does not render her

report incomplete. This is because a consultative examiner’s report is not rendered incomplete

by the absence of a statement about what a claimant can still do despite his limitations.

20 C.F.R. §§ 404.1519n(c)(6); 416.919n(c)(6). Because Dr. Yates’s report was not inadequate or

incomplete, the ALJ did not have to contact Dr. Yates for clarification.

       Dooley further argues that even if the ALJ was not required to contact Dr. Yates for

clarification, the ALJ’s decision not to seek further information from Dr. Yates was an abuse of

discretion. To support this contention, Dooley argues that because his limited finances prevented

him from receiving the specialized treatment that he needed to support his claim, “Dr. Yates’s

examination had a heightened importance in this case.” Dooley contends that therefore “if Dr.

Yates did an inadequate job, the fairest course of action would have been for the ALJ to seek

clarification rather than penalizing Dooley for the doctor’s failure to offer a more detailed

analysis.” It is true that an ALJ may contact a medical source for further clarification when the

record contains insufficient evidence for the ALJ to make a determination as to whether the

claimant is disabled. 20 C.F.R. § 404.1520b(c)(1). However, the ALJ’s thorough opinion

demonstrates that he carefully considered the entire record, including Dr. Yates’s opinion,

Dooley’s treatment notes from the Church Health Center and the Saint Francis Hospital, opinions

from two state agency reviewing physicians, and Dooley’s testimony at his hearing, before

determining that there was sufficient evidence in the record to conclude that Dooley was not

disabled. The ALJ’s decision not to contact Dr. Yates for clarification was therefore not an

abuse of discretion.



                                               -16-
No. 16-5146, Frank Dooley, Jr. v. Commissioner of Social Security


       The judgment of the district court is affirmed.




                                               -17-